Citation Nr: 1525199	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-46 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome (PFS).

2.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome (PFS).

3.  Entitlement to an initial compensable rating for residuals of right fifth metacarpal fracture.

4.  Entitlement to an initial compensable rating for a bilateral foot disability claimed as plantar fasciitis, heel spurs, and pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to October 2009 and is the recipient of the Combat Action Ribbon.

This matter is on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDINGS OF FACT

1.  The Veteran's left knee PFS has been shown to be manifested by painful motion.

2.  The Veteran's right knee PFS has been shown to be manifest by painful motion.

3.  The Veteran's right little finger is currently in receipt of the maximum schedular disability rating for service-connected residuals of a right fifth metacarpal fracture.  The competent evidence of record does not establish symptoms, such as ankylosis, warranting an amputation disability rating.

4.  The Veteran's bilateral plantar fasciitis symptoms are characterized by pain when standing and some tenderness on manipulation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but not higher, for PFS in the left knee based on painful motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5019 (2014).

2.  The criteria for an initial 10 percent rating, but not higher, for PFS in the right knee based on painful motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5019 (2014).

3.  The criteria for an initial compensable rating for residuals of a fracture of the right fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5230 (2014).

4.  The criteria for an initial 10 percent rating, but not higher, for a bilateral foot disability, diagnosed as plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in September 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations in December 2009 and in September 2011 with respect to the claims on appeal.  The Board notes that the Veteran's last VA examination took place over four year ago.  However, the Veteran has not asserted a worsening or submitted evidence of worsening of his service connected disabilities.  Thus new examinations are not requires soley to the age of the examinations.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2014).  The diagnostic codes pertaining to range of motion do not subsume those regulatory provisions, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2014); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined.  38 C.F.R. § 4.25 (2014).  However, rating the same disability or the same manifestations under various diagnoses is not allowed.  38 C.F.R. § 4.14 (2014).  A claimant may not be compensated twice for the same symptomatology as that would overcompensate the claimant for the actual impairment of earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993); 38 U.S.C.A. § 1155 (West 2014).  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One Diagnostic Code may be more appropriate than another based on factors such as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Increased Rating for Left and Right Knee Patellofemoral Syndrome

The Veteran was granted service connection for left and right knee patellofemoral syndrome (PFS) and assigned an initial 0 percent rating for each knee.  The January 2010 rating decision that granted service connection for left and right knee disabilities rated by analogy under Diagnostic Code 5019 addressing bursitis, as PFS was not a disability specifically listed in the Schedule for Rating Disabilities.  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014). 

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating. Limitation of flexion to 30 degrees warrants a 20 percent rating. Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating.  Limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a (2014).

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014). 

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2014).

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2014).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

A December 2009 VA examination report shows that the Veteran reported swelling, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He did not report stiffness, effusion, subluxation, or dislocation.  Flare-ups were reported occurring five times per week, each lasting one day.  Physical examination of the knees showed tenderness for the right knee and no tenderness of the left knee.  The examiner reported that the left and right knees showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Crepitus was noted on both knees.  Both the left and right knees showed no genu recurvatum or locking pains.  No ankylosis of either knee was noted by the examiner.  Range of motion testing showed flexion to 140 degrees and extension to 0 degrees on both knees.  The examiner did not indicate any painful motion.  Also noted by the examiner was that both left and right knee joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use testing.  Both left and right knee joints also showed normal limits for medial/lateral collateral ligaments stability tests, the anterior/posterior cruciate ligaments stability tests, and the medial lateral meniscus stability tests.  X-ray reports of the left and right knees showed no fractures, dislocations, or other significant pathology.  The examiner's final diagnosis consisted of bilateral PFS with subjective factors of pain while running and objective factors such as crepitus with tenderness of the right knee.  

A September 2011 VA examination report shows that the Veteran reported weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, and pain, associated with right and left knee PFS.  The Veteran reported flare ups occurring multiple times per day.  During the flare ups, he experienced symptoms of weakness, instability, painful motion, and limited motion.  He also reported a difficulty standing and walking.  Physical examination of the left and right knees showed tenderness.  No signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation were noted.  No locking pains, genu recurvatum, crepitus, or ankylosis of the joints were noted.  Range of motion testing showed right knee flexion to 120 degrees, left knee flexion to 130 degrees, and extension to 0 degrees for both knees.  No additional loss of range of motion was reported and no painful motion was noted by the examiner.  The examiner reported that there was no additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use for both knees.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for both knees.  X-rays were noted be normal for the left and right knees.  The examiner diagnosed bilateral PFS with subjective factors such as pain with use, especially with running or extended standing, with objective factors of tenderness to palpation to the peri-patellar area.  

Initially, the Board notes that an initial rating is not warranted based upon limited range of flexion and extension or based upon knee instability.  The Board finds that the evidence of records shows that the Veteran has been able to achieve flexion of the knees to 120 degrees or greater as shown on both the December 2009 and September 2011 VA examination report.  In order for the Veteran to meet the criteria for a 10 percent rating based upon limitation of flexion, it would have needed to be shown that he could only achieve flexion limited to 60 degrees.  Here, the evidence shows that he was at the most limited to 120 degrees flexion for both knees, which does not meet the criteria for a 10 percent rating based on limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Therefore, a separate compensable percent rating based on limited flexion is not warranted for either knee.  

The Board also notes that the Veteran has been consistently able to achieve knee extension to 0 degrees during both the December 2009 and September 2011 VA examination reports.  Therefore, a compensable rating is not warranted as it would have to have been shown that he could only achieve flexion to 10 degrees to warrant compensable rating for knee extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

The Board has also considered whether a separate compensable rating is warranted for the left and right knee PFS based upon instability.  Here, both the December 2009 and September 2011 VA examination reports showed that after physical examination, the Veteran's left and right knees showed no signs of dislocation, subluxation, lateral instability, or medical instability.  The Veteran's left and right knees were noted to have normal media/lateral collateral ligament stability, normal anterior/posterior cruciate ligament stability, and normal medial/lateral meniscus stability on objective testing.  Therefore, the Board finds that no separate compensable ratings based upon left or right knee instability are warranted.  38 C.F.R. § 4.71a (2014).

Next, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness on the observed range of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, (1995).  However, the Board finds that type of limitation has not been shown.  Although he has routinely complained of pain of a constant and severe level, the VA examiners in December 2009 and September 2011 also noted that there was no additional limitation due to pain, nor was there any additional limitation after repetitive motion.  Therefore, despite his complaints of pain, the Board determines that such pain has not resulted in limitation of motion to a compensable level.

While the Board has determined that the Veteran's left and right knee PFS symptoms have not met the criteria for a compensable rating based upon limited range of motion and instability, the Board finds that a compensable rating for both the left and right knee PFS is warranted due to painful motion.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Because the Veteran has consistently complained of painful motion during use of the left and right knees, and tenderness has been objectively documented, the Board finds that the initial minimum compensable ratings of 10 percent should be assigned for both the left and right knee PFS as of the date of the grant of service connection.  

While the Board notes that the Veteran has not been objectively evaluated with painful motion of the left and right knee, he has consistently and credibly reported subjective pain on use during both VA examinations.  The Veteran is competent to report knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994) (noting that lay evidence is competent with regards to facts perceived through the use of the five senses).  As for the Veteran's credibility, there is nothing in the record to call into question his veracity.  Both VA examiners noted the subjective pain on motion reported by the Veteran, and both VA examiners did not question the Veteran's reports of symptomatology.  Therefore, the Board finds that the Veteran reports of left and right knee pain on use is competent and credible, and therefore the knee disabilities each warrant initial 10 percent ratings.  38 C.F.R. § 4.71a (2014).

Accordingly, the Board finds that the preponderance of the evidence supports an initial 10 percent rating, but not higher, for the left and right knee PFS.  To that extent only, the claims for increase are granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Residual Fractures of Right Fifth Metacarpal

The Veteran was granted service connection for residuals of a fracture of the right fifth metacarpal, status-post ORIF with scarring and assigned an initial 0 percent rating under Diagnostic Code 5299-5230.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).

Under Diagnostic Code 5230, a 0 percent rating is the maximum rating for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71(2014).

An October 2009 VA examination report shows that the Veteran reported a status post repair of the fifth metacarpal right hand with a residual scar.  The Veteran reported flare ups six times per week that lasted one hour.  The pain was noted to be localized.  The Veteran reported that he could function during pain although cramping occurred.  Physical examination of the fingers found that the Veteran could tie shoelaces without difficulty, fasten buttons without difficulty, and pick up a piece of paper without difficulty.  The Veteran's right hand strength was noted to be normal.  The Veteran's right little finger was shown to have normal range of motion not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An x-ray report shows that the Veteran's right little finger had an old healed boxer's fracture of the fifth metacarpal with a metallic fixation plate present.  The examiner diagnosed right hand status post-surgery with a residual scar condition with subjective factures such as pain and objective factors of being unable to touch thumb to fifth digit or fifth digit to transverse crease of palm.  

A September 2011 VA examination report shows that the Veteran reported symptoms concerning the right little finger that consisted of pain, decreased strength, decreased dexterity, stiffness, and loss of sensation.  He did not report any locking or swelling.  The Veteran reported flare-ups occurring daily that cause loss of strength, loss of motion, and limited range of motion.  Range of motion of the right little finger was noted to be within normal limits with no additional limitations caused by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner diagnosed residual fracture of the right fifth metacarpal.  Subjective factors noted were pain, locking, loss of strength, and occasional numbness with lifting and cold weather.  Objective factors were noted to be tenderness over the right fifth metacarpal bone.  

Initially, the Board notes that the rating code for ankylosis of the ring or little finger states that a 0 percent rating is warranted for either favorable or unfavorable ankylosis of both the major and minor hand.  That is the maximum rating available under that diagnostic code.  38 C.F.R. § 4.71a, Code 5227 (2014).  The rating code for limitation of motion of these digits also states that a 0 percent rating is the maximum rating available for limitation of motion of either of those fingers.  38 C.F.R. § 4.71a, Code 5230 (2014).  A compensable rating for a ring little disability requires amputation, or the functional equivalent thereof.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2014).

The Board finds that entitlement to an initial compensable rating for residuals of a right fifth metacarpal fracture is not warranted.  The maximum schedular rating of 0 percent is in effect under the applicable diagnostic codes.  That includes consideration of additional limitation due to pain, weakness, incoordination or fatigability, as any increased compensation based on these factors must be derived from the rating criteria.  As the maximum schedular rating is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80 (1995). 

The Board also considered a higher rating under the criteria for unfavorable ankylosis of multiple digits.  However, at no time was there evidence of amputation of the index finger, resulting limitation of motion of other digits, or interference with overall function of the right hand to warrant a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5219 (2014).  Similarly, there was no evidence of favorable ankylosis of multiple digits, including the index finger, to warrant a higher rating under Diagnostic Codes 5220-5223.  38 C.F.R. § 4.71a (2014).  The record shows that the Veteran retains function in his fingers and both VA examinations specifically found that there was no ankylosis in the fingers.  Moreover, there is no medical evidence or report by the Veteran that the level of functioning was so diminished as to be equivalent to amputation.  Lastly, there is no x-ray evidence of arthritis to warrant consideration of an initial compensable rating under Diagnostic Code 5010 (2014).  

The Board has also given to consideration to assigning higher ratings under other diagnostic codes specifically pertaining to scars and neurological impairment.  However, there is no evidence that the Veteran's post residual scar on the right little finger is symptomatic as the VA examiners noted that the scar was not painful and showed no skin breakdown.  Both examiners noted that the Veteran had no limitation of function due to the scar.  As for any neurological impairments, both VA examiners noted no neurological defects concerning the Veteran's right fifth little finger.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a compensable rating for scars or neurological impairment.  38 C.F.R. § 4.118, 4.124a (2014)

In reaching this determination, the Board has considered the Veteran's statements with respect to the nature of his service-connected right fifth little finger.  His lay testimony is competent to describe certain symptoms associated with the disability, to include pain and weakness.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to rating the pertinent symptoms of such service-connected disability.  While the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right ring finger disability.  The Veteran's testimony does not suggest that it is at least as likely as not that a condition equivalent to amputation of the little finger is present.  Therefore, a compensable rating is not warranted.

In sum, the Board finds that the preponderance of the evidence is against the claim for an increased rating, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Bilateral Foot Disability

The Veteran was granted service connection bilateral fasciitis, bilateral heel spurs, and pes planus of the right foot and assigned a 0 percent rating under Diagnostic Code 5276.  38 C.F.R. § 4.27 (2014).  

Bilateral plantar fasciitis can be rated under Diagnostic Code 5276, which provides ratings for acquired flat foot, or pes planus.  For mild flat foot, with symptoms relieved by built-up shoe or arch supports, a 0 percent rating is warranted.  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling when bilateral or unilateral.  A 30 percent rating is warranted for severe bilateral acquired flat foot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flat foot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014). 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent.  Moderately severe residuals of foot injuries are rated 20 percent disabling.  Severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

Terms such as mild, slight, moderate, and severe, are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2014). 

An October 2009 VA examination report shows that the Veteran reported a bilateral foot injury due to wear and tear.  He reported pain at the bottom and outside edge of his feet which occurred constantly.  The Veteran reported squeezing, aching, and cramping.  The pain was reported to be exacerbated by physical activity and relieved by rest.  Physical examination of the feet and toes showed tenderness in the lateral plantar surfaces bilaterally.  Both feet were noted to show tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy of musculature, heat, redness, or instability was reported.  The Veteran's metatarsophalangeal joints were noted to show no active motion.  Palpitation of the planter surfaces showed moderate tenderness bilaterally.  Weight bearing examination noted the Achilles tendons were normal.  No pes planus, pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus hallux rigidus were noted to be present.  The examiner reported that the Veteran did not have any limitations with standing, or walking, and did not require any type of support shoes.  X-rays showed mild pes planus of the right foot and a small osteophyte arising for the lateral aspect of the first metatarsal.  The examiner diagnosed bilateral plantar fasciitis, bone spurs, and mild pes planus on the right foot.  Subjective factors were noted as pain on the bottom of his feet with objective evidence noted as tenderness on the plantar surfaces of both feet.  

A September 2011 VA examination report shows that the Veteran reported that his foot condition caused pain on the bottom of his feet, ankles, and toe joints which occurred constantly.  The pain was described as burning, aching, sharp, and cramping, that is exacerbated by physical activity with relief when resting.  When resting, the Veteran reported foot stiffness.  While standing, the Veteran reported pain, weakness, and fatigue, all of which would not be present when he was resting.  The examiner noted that the Veteran was being treated with a Proshocker orthotics.  Physical examination of the right and left foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  No active motion in the metatarsophalangeal joints were revealed.  Palpation of the plantar surfaces of the left and right foot showed tenderness.  Weight bearing examination showed normal Achilles tendon alignment for both feet.  Non- weight bearing testing shows normal Achilles tendons.  Both the right and left feet showed no forefoot/midfoot malalignment, inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or whole foot everted.  Pes Cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, hallus rigidus, were not diagnosed.  Pes Planus was diagnosed for the right foot.  The examiner noted that the Veteran did not have any limitations with standing and walking.  X-rays results showed normal limits for both feet and the examiner specifically noted that no heel spurs were present.  The examiner diagnosed bilateral plantar fasciitis, and pes planus of the right foot.  Subjective factors were noted to be pain along the plantar aspect of the foot, especially in the morning.  

After a review of all the evidence, lay and medical, and by resolving all reasonable doubt in favor of the Veteran, the Board finds that for the entire period on appeal, the Veteran's bilateral plantar fasciitis has been manifested by pain and tenderness in the bilateral feet with increased pain with use or on manipulation, which more nearly approximates the criteria for a single 10 percent disability rating under Diagnostic Code 5276.  38 C.F.R. § 4.71a (2014).  The Board finds that rating the Veteran's bilateral plantar fasciitis under Diagnostic Code 5276 is more favorable to him, in that it affords him a compensable rating, than that of Diagnostic Code 5010 or Diagnostic Code 5003 as the Veteran is not shown to have limitation of motion of his feet nor x-ray evidence of arthritis, which is required to grant a compensable rating.  Furthermore, the Board finds that the result is in accord with 38 C.F.R. § 4.59 that painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

In this case, the Board finds that the Veteran's reported symptoms of pain in the bilateral feet, with increased pain on use or on manipulation is competent and that his testimony shows that bilateral plantar fasciitis has a moderate impact on daily activities in that reported fatigability requires rest.  The Board notes that the Veteran is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Considering that the VA examiners in December 2009 and September 2011 noted pain on manipulation on the bottom of the Veteran feet, more closely approximates a rating of 10 percent for the bilateral plantar fasciitis condition.  Therefore, an initial 10 percent rating for bilateral plantar fasciitis, but not higher, is warranted under Diagnostic Code 5276.

However, the Board finds that the criteria for separate 10 percent ratings under Diagnostic Code 5284 have not been met or more nearly approximated for any portion of the rating period as neither foot shows a moderate injury of either foot.  The Veteran was found to not have limitations that would constitute a moderate disability of either foot as the main symptom shown was pain in the feet.  Therefore, the Board finds that neither foot shows a moderate injury that would warrant separate 10 percent ratings for each foot pursuant to Diagnostic Code 5284.  Even with consideration of pain on use or manipulation, the Veteran's bilateral plantar fasciitis does not more nearly approximate moderately severe residuals of a foot injury at any time in either foot during the appeal period, or moderate injury in each foot.  

Therefore, the Board finds that the Veteran's disability picture more nearly approximates the Diagnostic Code 5276 criteria described for a 10 percent rating for bilateral pes planus, for the symptomatology of plantar fasciitis, and does not more nearly approximate the criteria for a higher 20 percent rating under Diagnostic Code 5284, a higher rating under 5276, or separate 10 percent ratings under Diagnostic Code 5284.  38 C.F.R. §§ 471a (2014).

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  Without objective evidence of flatfoot, weak foot, claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones in either foot, a higher or separate rating under Diagnostic Code 5276, 5277, 5278, 5279, 5281, 5282, or 5283 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2014).

Extraschedular

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for the service-connected bilateral knee disability, right little finger disability, or bilateral foot disability.  There is no objective evidence showing that the condition has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the service-connected bilateral knee disability, right little finger disability, and bilateral foot disability are contemplated by the rating schedule, and the assigned schedular ratings re adequate.  The evidence does not show marked interference with employment or frequent hospitalization due to the disabilities under consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
ORDER

Entitlement to an initial rating of 10 percent, but not higher, for left knee patellofemoral syndrome is granted.

Entitlement to an initial rating of 10 percent, but not higher, for right knee patellofemoral syndrome is granted.

Entitlement to an initial compensable rating for residuals of right fifth metacarpal fracture is denied.

Entitlement to an initial rating of 10 percent, but not higher, for a bilateral foot disability, claimed as plantar fasciitis and pes planus, is granted.



____________________________________________
Harvey P. Roberts,
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


